Citation Nr: 1038351	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-18 926	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left 
eye injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 70 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1969 to December 
1976, December 1996 to December 1997 and February 2003 to April 
2004.  He also had service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which denied the Veteran's claims for increased ratings 
for residuals of a left eye injury, and PTSD.

The Veteran cancelled a Decision Review Officer (DRO) hearing 
scheduled in February 2007, and instead had an informal 
conference with the DRO.

In a March 2007 rating decision the RO increased the rating for 
PTSD to 70 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The Veteran will be advised if 
further action is required on his part.


REMAND

At the most recent VA examination to evaluate the left eye injury 
residuals took place in March 2007. The examiner noted two facial 
scars.  Facial scars are evaluated on the basis of 
characteristics of disfigurement listed at 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2010).  The examination report suggests 
that some of these characteristics of disfigurement were missing, 
but does not contain all the findings necessary to determine 
whether any characteristics were present.  Although a VA examiner 
described the scars as "well healed" at an examination in 2005; 
that examination report does not indicate the presence or absence 
of the characteristics of disfigurement.  In his substantive 
appeal, the Veteran contended that he had severe disfigurement 
from the injury.

VA regulations provide that if the examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2010).  Where the Board makes a decision based on 
an examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination.'"  
Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

In November 2006, the Veteran submitted a notice of disagreement 
with the RO's decision to deny an increased rating for PTSD, then 
rated 50 percent disabling.  After the notice of disagreement, 
the Veteran submitted a statement arguing that PTSD should be 
rated 70 percent disabling.  Although the RO subsequently granted 
a 70 percent rating, the Veteran argued, in essence, that PTSD 
caused total occupational impairment (one of the criteria for a 
100 percent rating) and his representative at the Board argued 
that the issue of entitlement to a rating in excess of 70 percent 
was on appeal.  There is no indication in the claims file that 
the Veteran explicitly limited his appeal to less than the 
maximum benefit, and he is presumed to be seeking the maximum.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has not yet been furnished with a statement of the 
case in response to his notice of disagreement.  The Board is; 
therefore, required to remand the appeal for issuance of the 
statement of the case.  Manlincon v. West, 12 Vet App 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be afforded a VA 
examination to evaluate all residuals of 
the service connected left eye injury.  The 
examiner should review the claims folder 
and note such review in the examination 
report.

The examiner should note all nerves 
affected by the injury and the 
manifestations of any nerve injury.  The 
examiner should also provide an opinion as 
to the severity of the injury.

The examiner should note the extent and all 
manifestations of any facial scars.  The 
examiner should also note consideration of 
color photographs (as is required by the 
rating schedule) and should report whether 
any of the eight characteristics of 
disfigurement (scar at least 5 inches in 
length, scar at least one quarter inch wide 
at its widest point, scar adherent to 
underlying tissue; or a scar that is hypo- 
or hyper- pigmented, scar with an abnormal 
texture, underlying soft tissue that is 
missing; or skin that is indurated and 
inflexible in an area exceeding six square 
inches).

The examiner should note any other 
manifestations of the left eye injury and 
their severity.

2.  The agency of original jurisdiction 
(AOJ) should issue a statement of the case 
on the issue of PTSD.  This issue should 
not be certified or returned to the Board 
unless the Veteran submits a sufficient 
substantive appeal.

3.  If any issue for which an appeal has 
been perfected remains denied, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




